Citation Nr: 1003096	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-21 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 30, 1960 to 
March 9, 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2006 decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in August 2006, a statement of the case was issued 
in June 2008, and a substantive appeal was received in July 
2008.  The Veteran testified at a Board hearing in December 
2009.

A July 2007 rating decision denied entitlement to service 
connection for residuals of left and right thumb injuries.  
The Veteran filed a notice of disagreement in July 2008, and 
a statement of the case was issued in March 2009.  However, 
the Veteran did not file a substantive appeal, and these 
matters are not in appellate status.  See 38 C.F.R. § 20.200 
(2008) (An appeal consists of a timely filed notice of 
disagreement in writing and after a statement of the case has 
been furnished, a timely filed substantive appeal.).  


FINDINGS OF FACT

1.  The Veteran has verified active military service from 
April 30, 1960, to March 9, 1961.

2.  The Veteran did not serve in the active military, naval, 
or air service during a period of war.

3.  The Veteran was not disabled from an injury or disease 
during active service.




CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements 
for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 
101, 1501, 1521(j) (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 
3.203, 3.314 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Congress, in enacting the statute, noted 
the importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet. App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive with regard to the 
pension issue, the VCAA is not applicable.  

The Board additionally observes, however, that the Veteran 
has been informed of the relevant law and regulations by 
means of a VCAA letter in July 2006.  Moreover, the Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of his pension claim, to include 
testifying at a Board hearing.



Nonservice-connected pension

The Veteran claims that he should be awarded nonservice-
connected pension.  He contends, in essence, that he has 
difficulty obtaining and maintaining gainful employment as a 
result of disability.  In pertinent part, eligibility for 
pension may be established by a veteran having active service 
of either (1) 90 days or more during a period of war; (2) a 
period of 90 consecutive days or more when such period began 
or ended during a period of war; (3) or an aggregate of 90 
days or more in two or more separate periods of service 
during more than one war; or (4) served in active military 
service and was discharged or released from such wartime 
service by reason of disability adjudged service-connected, 
or at time of discharge had a service-connected disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability.  38 U.S.C.A. 
§ 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" is currently defined by statute to 
mean the Spanish-American War (from April 21, 1898 to July 4, 
1902), the Mexican border period (from May 9, 1916 to April 
5, 1917), World War I (April 6, 1917 to November 11, 1918), 
World War II (December 7, 1941 to December 31, 1946), the 
Korean conflict (June 27, 1950 to January 31, 1955), the 
Vietnam era (February 28, 1961 to May 7, 1975 for veterans 
serving in Vietnam, and from August 5, 1964 to May 7, 1975 
for all other cases), and the Persian Gulf War (from August 
2, 1990 and ending on a date yet to be prescribed).  See 38 
U.S.C.A. § 101; 38 C.F.R. § 3.2.

In response to a Request for Information, the National 
Personnel Records Center (NPRC) reported that the Veteran had 
active duty from April 30, 1960, to March 9, 1961.

Official service department records are binding on VA for 
purpose of establishing service in the U.S. Armed Forces.  
See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  The service record clearly shows that the 
Veteran does not have active military service during a period 
of war.  Thus, in this case, the Veteran's service does not 
meet the threshold criteria for basic eligibility for 
nonservice- connected pension benefits.  38 U.S.C.A. § 
1521(j); 38 C.F.R. § 3.3.

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran's 
service does not meet the criteria described, he does not 
meet the basic eligibility requirements for nonservice-
connected pension, and the claim must be denied based upon a 
lack of entitlement under the law.  38 U.S.C.A. §§ 101, 
106(c), 1521(j); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.203; Mason, 
16 Vet. App. at 132.


ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


